      Case: 1:20-cv-03131 Document #: 3 Filed: 05/27/20 Page 1 of 3 PageID #:177




Volkswagen Group Of America, Inc. v. The Partnerships and Unincorporated Associations Identified
                           on Schedule "A" ‐ Case No. 20‐cv‐3131



                                         Schedule A

No.    Seller Aliases                            No.   Seller Aliases
  1    BrandCar Store                              2   Car Accessories A Store
  3    CAR KEY FACTORY                             4   careycar store
  5    car‐life store                              6   carmarry store
  7    CarZB Co.,Ltd. Store                        8   Chinese welcome light Store
  9    EXN OFFICIAL STORE                         10   FUWAYDA Official Store
 11    Globale Car & Motor Store                  12   Govi Racing store
 13    HVIERO Official Store                      14   HVIERO VIP Store
 15    jingxiangfeng store                        16   Lavikcar Store
 17    Leites Official Store                      18   Leono Store
 19    maite store                                20   modern car life store
 21    NEWM Nanjing Newsuns Store                 22   pftkjcp company online store
 23    Ronan Official Store                       24   Seineca Store
 25    SZ8792 Store                               26   wy car store
 27    xplus official store                       28   Yanzhiqi Car Styling Trading Co. Ltd.. Store
 29    YY is Car Lights Store                     30   YY xenonlight & LEDlight Store
 31    ZQ car lights Store                        32   3074 Car Accessories Store
 33    Aozong Car light Store                     34   Autoeaglerich
 35    Automotive lighting fittings Store         36   AutoParts Service Store
 37    Autor & Motorcycles Store                  38   AUTUNEER Tech Store
 39    Car & Motorcycle Accessories Store         40   Car Nanny Automobile Accessories Store
 41    Car World Everyday Store                   42   careycar store
 43    CARLitek CARLitek VIP Store                44   Chichang lamps Store
 45    Dianacar Store                             46   DXZ Car‐Parts Store
 47    Enjoynight Autoparts Store                 48   gaowu car products store
 49    Global Electronical Marketing Store        50   GZ‐QGT Store
 51    HoneyBaby Store                            52   Hongy 001 Store
 53    HTPOW Car Accessories Store                54   HX‐CarLight Store
 55    IS Alwaysbest Store                        56   J&F Imp & Exp
 57    JUCHI Car Part Store                       58   JuneHome Store
 59    KANUOC Store                               60   LB Flyying Car Store
 61    pilot e store                              62   racbox worklight store
 63    Running Cars                               64   SAHANAK Factory Direct Store
 65    Shop2885192 Store                          66   Shop4368007 Store
      Case: 1:20-cv-03131 Document #: 3 Filed: 05/27/20 Page 2 of 3 PageID #:178




No.    Seller Aliases                       No.   Seller Aliases
 67    Shop4687086 Store                     68   Shop5009127 Store
 69    Shop5075353 Store                     70   Shop5134082 Store
 71    Shop5573145 Store                     72   Shop831232 Store
 73    SL Store                              74   Snyrobys Store
 75    Specify light Store                   76   SUNG Auto Lighting & Electronics
 77    superwind car Store                   78   susulaimi car products Store
 79    The Car Factory Store                 80   XZ‐Car Store
 81    YaLa VIP Store                        82   yesplease store
 83    YIMEISHI Store                        84   YQU Store
 85    ytd light store                       86   zexuanlin1982 Store
 87    zhengsheng store




No.    Online Marketplaces                  No.   Online Marketplaces
  1    aliexpress.com/store/4431062           2   aliexpress.com/store/2630063
  3    aliexpress.com/store/113690            4   aliexpress.com/store/4670016
  5    aliexpress.com/store/2669180           6   aliexpress.com/store/3981013
  7    aliexpress.com/store/2140108           8   aliexpress.com/store/4519038
  9    aliexpress.com/store/1941126          10   aliexpress.com/store/404383
 11    aliexpress.com/store/1326116          12   aliexpress.com/store/202643
 13    aliexpress.com/store/1946246          14   aliexpress.com/store/1267031
 15    aliexpress.com/store/2793001          16   aliexpress.com/store/4659077
 17    aliexpress.com/store/3155021          18   aliexpress.com/store/3187027
 19    aliexpress.com/store/341048           20   aliexpress.com/store/2343214
 21    aliexpress.com/store/218784           22   aliexpress.com/store/1279518
 23    aliexpress.com/store/812974           24   aliexpress.com/store/3970027
 25    aliexpress.com/store/4164008          26   aliexpress.com/store/1750665
 27    aliexpress.com/store/426514           28   aliexpress.com/store/4055088
 29    aliexpress.com/store/3682044          30   aliexpress.com/store/2853097
 31    aliexpress.com/store/4259011          32   aliexpress.com/store/5230020
 33    aliexpress.com/store/5003383          34   aliexpress.com/store/1924233
 35    aliexpress.com/store/4401047          36   aliexpress.com/store/5007026
 37    aliexpress.com/store/5044269          38   aliexpress.com/store/5069046
 39    aliexpress.com/store/4202034          40   aliexpress.com/store/611248
 41    aliexpress.com/store/5367124          42   aliexpress.com/store/4670016
 43    aliexpress.com/store/3130036          44   aliexpress.com/store/3686095
 45    aliexpress.com/store/4813105          46   aliexpress.com/store/4999104
 47    aliexpress.com/store/5053220          48   aliexpress.com/store/1396839
 49    aliexpress.com/store/1820881          50   aliexpress.com/store/5030006
      Case: 1:20-cv-03131 Document #: 3 Filed: 05/27/20 Page 3 of 3 PageID #:179




No.    Online Marketplaces                  No.   Online Marketplaces
 51    aliexpress.com/store/1877113          52   aliexpress.com/store/448714
 53    aliexpress.com/store/4412071          54   aliexpress.com/store/3124016
 55    aliexpress.com/store/2801117          56   aliexpress.com/store/1711235
 57    aliexpress.com/store/3652038          58   aliexpress.com/store/230984
 59    aliexpress.com/store/3169013          60   aliexpress.com/store/2670184
 61    aliexpress.com/store/2133073          62   aliexpress.com/store/1305384
 63    aliexpress.com/store/1993011          64   aliexpress.com/store/5055086
 65    aliexpress.com/store/2885192          66   aliexpress.com/store/4368007
 67    aliexpress.com/store/4687086          68   aliexpress.com/store/5009127
 69    aliexpress.com/store/5075353          70   aliexpress.com/store/5134082
 71    aliexpress.com/store/5573145          72   aliexpress.com/store/831232
 73    aliexpress.com/store/2665028          74   aliexpress.com/store/5087155
 75    aliexpress.com/store/4999316          76   aliexpress.com/store/1291174
 77    aliexpress.com/store/2797187          78   aliexpress.com/store/5439190
 79    aliexpress.com/store/4151001          80   aliexpress.com/store/2348091
 81    aliexpress.com/store/5055215          82   aliexpress.com/store/4663084
 83    aliexpress.com/store/4793002          84   aliexpress.com/store/606201
 85    aliexpress.com/store/4992519          86   aliexpress.com/store/4962062
 87    aliexpress.com/store/4933025
